Citation Nr: 1109897	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-31 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to November 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO), which denied the claims listed on the title page.

In an October 2007 rating decision, the RO denied service connection for diabetes mellitus, alopecia, and peripheral neuropathy.  There is no notice of disagreement in the claims file as to any of those issues.  Thus, those claims are not part of the current appeal.


FINDINGS OF FACT

1.  There is no competent and credible evidence that bilateral hearing loss is attributable to noise exposure in-service, and there is no evidence of a continuity of symptomatology following service discharge.  Sensorineural hearing loss was not compensably disabling within one year of the appellant's separation from active duty.

2.  There is no competent and credible evidence that tinnitus is attributable to noise exposure in-service, and there is no evidence of a continuity of symptomatology following service discharge.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in November 2006 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain. VA also informed the Veteran of how disability evaluations and effective dates are assigned.

VA has fulfilled its duty to assist the claimant, including obtaining VA treatment records and private medical records identified by the Veteran.  As to the service records, VA was unable to obtain them and VA specifically informed the Veteran of that fact in its November 2006 letter.  VA provided the Veteran with NA Form 13055, Request for Information Needed To Reconstruct Medical Data, and asked him to complete the form to support his claim.  The Veteran completed the form, but did he not indicate he had received any treatment for hearing loss or tinnitus in service.  See NA Form 13055, dated June 2007.  He did indicate receiving treatment for disorders other than hearing loss.  

As to the service treatment records, the National Personnel Records Center indicated that the Veteran's records were in a fire-related area.  VA had attempted to get the records on two occasions.  The RO has associated an August 2007 Memorandum to the claims file describing the steps it took to obtain the service treatment records.  The Board finds that VA has met its duty to assist in this respect.  

VA has not provided the Veteran with examinations in connection with these claims.  In this regard, the Secretary must provide a VA medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C.A. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i).

In McLendon, the Court addressed each of the above elements and how the Board must apply the facts of the case to the law regarding when an opinion was necessary.  As to evidence of a current disability, the Veteran has claimed he has hearing loss and ringing in the ears.  A November 2006 VA treatment record shows a diagnosis of tinnitus and the notation of hearing loss.  The diagnosis of tinnitus is evidence of a current disability.  The notation of bilateral hearing loss by the examiner and the Veteran's allegations of having hearing loss for some time is evidence of persistent or recurrent symptoms of a disability.  Thus, element (1)-competent evidence of a current disability-has been met.

As to element (2)-addressing in-service disease or injury-the Veteran served in the Air Force and was a plumbing specialist.  He has stated he worked along the flight lines with no safety equipment and was exposed to jet engine noise.  He also states he worked in or near the dog kennel and was exposed to dogs barking.  The Board will concede that the Veteran had noise exposure in service involving jet engine noise.  Thus, element (2) has been met.

As to whether the disability may be associated with service, however, the Board concludes that this element has not been met based on both the evidence of record and the finding that the Veteran's statements lack credibility.  In this regard, in the appellant's October 2006 VA Form 21-526, Veteran's Application for Compensation or Pension, when asked when he was first treated for hearing loss and tinnitus, the Veteran left the block blank.  

VA has obtained private medical records and VA treatment records.  The private medical records cover a period from 1981 to 2006.  The VA treatment records cover a period from December 2005 to November 2006.  The first documented evidence of the Veteran even reporting complaints of hearing loss and tinnitus is a November 2006 VA treatment record, i.e., a document prepared after the appellant submitted his application for compensation benefits.  Therefore, the Veteran's decision to leave the block on the application form blank makes sense.  Significantly, however, while he earlier declined to say anything, and while the clinical records between 1981 and 2006 are devoid of any pertinent complaints, in a July 2007 statement, the Veteran alleged that he received treatment at the dispensary in July 1958 for a hearing loss.  The Board accords this statement no probative value for several reasons.  

First, in the November 2006 letter, VA specifically told the Veteran that he should complete NA Form 13055 so that VA could attempt to search for military medical records.  When the Veteran completed the form in June 2007, he indicated treatment for hair loss.  He did not report in-service treatment for hearing loss, and he did not report receiving treatment in July 1958.  Had the Veteran received treatment for hearing loss in service, he would have included that in the NA Form 13055.  See Fed.R.Evid. 803(7) (noting that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded) (cited in Buczynski v. Shinseki, --- Vet. App. ----, No. 08-3000, 2011 WL 37846 (Jan. 6, 2011).  

Second, by the time the Veteran had submitted the July 2007 statement, he had submitted a statement in October 2006, and another in his April 2007 notice of disagreement.  In the April 2007 rating decision, the RO specifically stated that there was no evidence of any disease or injury involving hearing loss in service.  Had the Veteran received treatment for hearing loss in service, he would have at least mentioned that allegation in the notice of disagreement, since the Veteran addressed other findings the RO had made in the rating decision.  See April 2007 on page 2.  The absence of any reference to treatment for hearing loss in service is evidence against a finding that the Veteran had treatment in service for hearing loss.  

Third, in the September 2007 statement of the case, the RO specifically noted the Veteran's report that he received treatment in service and his failure to include that treatment in the NA Form 13055.  "In the absence of specific information from you, a request for additional records from the Service Department cannot be made."  The Veteran did not subsequently provide the specific information requested.  Again, had the Veteran received treatment for hearing loss in-service as he now suggests, he would have provided the information for VA to attempt to verify the treatment.  For these reasons, the Board rejects the Veteran's allegation of having received treatment in service for hearing loss.

Additionally, while the Veteran now claims that he had hearing loss for many years after service his statements have been unclear as to how long his hearing loss has existed.  Indeed, when the Veteran was examined in January 2004 in connection with a neurological consultation, the examiner wrote, "There is no . . . tinnitus or auditory acuity loss."  Thus, in January 2004, i.e., more than 40 years after service, neither tinnitus nor hearing loss was reported or diagnosed.  Due to the fact that more than 40 years after service discharge, the Veteran denied having tinnitus and hearing loss, and no pertinent disorder was diagnosed, the Board cannot find that either the disability may be associated with service.

Because element (3) has not been met, the Board need not reach element (4)-whether there is sufficient competent medical evidence to decide the claim.  Hence, a medical examination with a medical opinion is not necessary to make a decision on the claims for service connection.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  He submitted multiple statements throughout the appeal.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Analysis-Service Connection
 
The Veteran states that service connection for hearing loss and tinnitus is warranted.  

The Board has reviewed all the evidence in the Veteran's claims file to include his written contentions, VA medical records, and the private medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 
 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

VA has a heightened duty to assist the Veteran in developing his claim since the records may have been lost or destroyed by fire.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet.. App. 46, 51 (1996).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to service connection for a bilateral hearing loss disability, to include a sensorineural hearing loss; and for tinnitus.  The reasons follow.  

Bilateral hearing loss 
 
The Board concedes that the Veteran was exposed to noise during service.  However, to the extent that the Veteran claims he had some sort of hearing loss in service, the Board finds such statement not credible for the reasons discussed above.  Because the Veteran's credibility has been called into question, the Board is unwilling to assign probative value to his allegations.  Further, there is no competent evidence that sensorineural hearing loss was manifested to a compensable degree within one year following discharge from active duty, or that the Veteran has a sensorineural hearing loss.  Moreover, there is no credible evidence of a continuity of symptomatology following service discharge.  As stated above, in January 2004, the Veteran specifically denied having hearing loss, and he was not diagnosed with a pertinent disorder.  Thus, more than 40 years after service discharge, the Veteran specifically denied having hearing loss, and no disorder was found.  Rather, the first documented evidence of hearing loss was when the Veteran filed his claim for service connection in October 2006-approximately 45 years following service discharge.  This gap in time is evidence against the claim, particularly when the medical records dated from 1981 to 2005 fail to show any complaints of hearing loss and a specific denial of hearing loss in January 2004.  See Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

The Board does not concede that the Veteran has a current hearing loss disability for VA purposes because there is no competent evidence showing he meets the criteria for a hearing loss disability as defined by 38 C.F.R. § 3.385.  The Veteran is competent to report having a loss of hearing, but he is not competent to state he meets the qualifications of a hearing loss disability as defined by regulation.  Moreover, the basis of the Board's denial pertains to the lack of evidence of an in-service hearing loss, the lack of a continuity of symptomatology following service discharge, and the lack of any competent evidence linking a hearing loss to service.  Thus, even if the Board found the Veteran had a current hearing loss disability under 38 C.F.R. § 3.385, the claim would still be denied.  
 
Tinnitus
 
As discussed above, the Board concedes that the appellant was exposed to noise in-service.  The Veteran has not alleged he was treated for ringing of the ears in service.  In January 2004, he specifically denied having tinnitus.  Rather, the first documented evidence of tinnitus or ringing in the ears was the Veteran's application for benefits submitted in 2006-approximately 45 years following service discharge.  This gap of time is evidence against the claim, for the same reasons described above as to hearing loss.  Maxson.  To the extent the Veteran has implied that he has had ringing in the ears for many years, the Board rejects the allegation based on its finding that the Veteran's statements are not credible.  
 
The Veteran has a diagnosis of subjective tinnitus and had in-service noise exposure.  There is, however, no credible and competent evidence of in-service tinnitus, and there is no credible evidence of a nexus between tinnitus and any in-service noise exposure.  Without competent evidence linking tinnitus to service, the claim must be denied.
 
Conclusion
 
In light of the evidence preponderating against the claims of entitlement to service connection for bilateral hearing loss and tinnitus, the benefit of the doubt doctrine is not applicable, and service connection cannot be granted.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


